Henderson, J.,
The master appointed in these proceedings has recommended that the Columbia Avenue Trust Company, executor of the will of this decedent, be restrained from conveying, by virtue of a power of sale contained in the will, all of the real estate of this decedent, four properties, to Abraham Weissman and Louis Grossman for the sum of $18,250, and that the remaindermen be permitted to take the realty in kind, upon paying the amount necessary to acquit all debts, expenses of administration and legacies.
We agree with the conclusions of the master and call attention to some further considerations in support thereof.
The decedent died June 28, 1921, and the agreement of sale was executed Aug. 12, 1921. The executor holds itself out as a fully-equipped professional fiduciary, and yet offers no explanation whatsoever as to why it should have employed a real estate agent, one Fabian, formerly in the employ of the company, to sell these properties. It was the duty of the company to have negotiated the sale, if such was necessary. See Tull’s Estate, 1 D. & C. 292, and Adare’s Estate, 1 D. & C. 296 n.
So far as appears from the record, it was not necessary to sell all the realty to pay debts, legacies, &c., and, in the absence of such necessity, no explanation has been offered by the executor as to why, in the exercise of a proper discretion, it was desirable to make an immediate sale of all of the properties, rather than enough of them to satisfy the claims against the estate.
Fabian, a witness for the respondent and the agent making the sale, testified that he was instructed to make a quick lumping sale of these four houses located in three different parts of the city. No sufficient explanation is offered as to why such a quick sale was necessary, and when the executor undertook to make a lumping private sale, it assumed the burden of justifying the price as a better one than could be obtained at public auction: Tyson’s Estate, 1 D. & G. 444. The executor utterly failed to carry this burden; on *185the contrary, the master has found that the purchasers of these properties sold three of them at a considerable advance within seventeen days after the agreement of sale was executed.
The exceptions are dismissed. Counsel will submit forms of decrees covering the two proceedings.